UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 09-6012


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

MARTEZ MANDEL COLEMAN,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.    Joseph F. Anderson, Jr., Chief
District Judge. (3:01-cr-00506-JFA-4)


Submitted:    April 17, 2009                  Decided:   May 8, 2009


Before WILKINSON, TRAXLER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Martez Mandel Coleman, Appellant Pro Se. Stacey Denise Haynes,
Mark C. Moore, Assistant United States Attorneys, Columbia,
South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Martez    Mandel    Coleman     appeals    the       district      court’s

order denying his motion for a reduction of sentence pursuant to

18 U.S.C. § 3582(c) (2006).             We have reviewed the record and

find   no   reversible      error.      Accordingly,        we    affirm    for   the

reasons stated by the district court.                 See United States v.

Coleman,    No.    3:01-cr-00506-JFA-4      (D.S.C.    Dec.        15,   2008);    see

also United States v. Dunphy, 551 F.3d 247 (4th Cir. 2009),

petition for cert. filed (Mar. 20, 2009) (No. 08-1185).                            We

dispense    with     oral    argument     because     the        facts   and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                            AFFIRMED




                                        2